SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2009 Management Discussion and Analysis of Financial Position and Operating Results We are a development stage company that since 1994 has assembled a portfolio of silver-dominant projects which are located in seven countries in the Americas and Australia.We are focused on advancing our five principal projects, the Pirquitas project, the San Luis project, the Pitarrilla project, the Diablillos project and the Snowfield project.Currently we are ramping up our Pirquitas project, located in the province of Jujuy in northwest Argentina, to commercial production.In aggregate, we own what we believe to be the largest in-ground silver resource of any publicly-traded primary silver company.Certain of our projects also contain significant gold resources. We may opportunistically monetize certain of our other assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and listed on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of our financial position and operating results for the three and nine months ended September 30, 2009 and 2008 is prepared as of November 4, 2009 and should be read in conjunction with the audited consolidated financial statements and the related notes thereto and in conjunction with the MD&A for the year ended December 31, 2008, which have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). All dollar amounts referred to in this discussion and analysis are expressed in United States (“US”) dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available free of charge on our website at www.silverstandard.com, on the Canadian Securities Administrators’ (CSA) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s (SEC) website at www.sec.gov. Effective January 1, 2009, we changed our measurement and reporting currency from the Canadian dollar to the US dollar as a result of a change in the nature of our operations.Due to the development of the Pirquitas project as well as our other principal projects in countries other than Canada, a significant portion of costs are incurred in US dollars.Our recent debt and equity financings were completed in US dollars, and we now hold a majority of our cash and cash equivalents in US dollars.With commercial production anticipated to commence at our Pirquitas project in 2009, our revenue stream will also be denominated in US dollars.See note 14 of our interim financial statements for the effect of the change in functional currency on prior year comparative figures. THIRD QUARTER FINANCIAL RESULTS · We recorded a loss for the quarter of $0.1 million or $0.00 per share.Significant items incurred during the quarter include: o $2.5 million of general and administration expense; o $1.2 million non-cash stock based compensation expense; offset by: o $2.9 million foreign exchange gain, reflecting weakening of the US dollar against our Canadian dollar net monetary assets. · We incurred $19.8 million for construction, $18.7 million for pre-operating costs and $2.2 million for mining equipment at the Pirquitas project in Argentina. · We incurred $12.6 million in exploration expenditures to advance other key properties during the quarter. Significant exploration expenditures include $8.8 million at the Snowfield project in Canada, $1.7 million at the San Luis project in Peru, $1.0 million at the Pitarrilla project in Mexico, and $0.5 million at the Diablillos project in Argentina. 1 THIRD QUARTER FINANCIAL REVIEW For the quarter ended September 30, 2009, we recorded a net loss of $95,000 ($0.00 per share) compared to net earnings of $11,951,000 ($0.19 per share) in the comparative quarter in 2008.For the nine month period ended September30,2009, we recorded a net loss of $4,067,000 ($0.06 per share) compared to net earnings of $8,366,000 ($0.13 per share) in the same period of the prior year.A discussion of the various components of the expense and income items compared to the prior year are as follows: Exploration and mineral property costs Three Months Ended September 30 Nine Months Ended September 30 2009 2008 2009 2008 $(000 ) $(000 ) $(000 ) $(000 ) Property examination and exploration 73 72 183 238 Reclamation and accretion 86 51 258 172 159 123 441 410 We incurred $73,000 in property examination and exploration expenditures during the quarter compared to $72,000 for the same quarter in 2008.For the nine month period ended September 30, 2009, property examination and exploration expenditures were $183,000, compared to $238,000 in the same period of the prior year, reflecting a decrease in general exploration activities as we continue to focus on development of the Pirquitas project. Reclamation and accretion expense was $86,000 during the quarter compared to $51,000 during the same quarter of the prior year.For the nine month period ended September 30, 2009, reclamation and accretion expense was $258,000 compared to $172,000 in the same period of the prior year.The increase is attributable to higher accretion expense for asset retirement obligations for the Pirquitas project. Expenses Three Months Ended September 30 Nine Months Ended September 30 2009 2008 2009 2008 $(000 ) $(000 ) $(000 ) $(000 ) General and administration 2,547 1,972 7,213 6,074 Depreciation 59 78 165 225 Stock-based compensation 1,247 2,600 4,770 7,436 Foreign exchange gain (2,932 ) (1,591 ) (4,598 ) (3,300 ) 921 3,059 7,550 10,435 General and administrative expenses during the quarter were $2,547,000 compared to $1,972,000 in the same quarter of the prior year.For the nine month period ended September 30, 2009, general and administration expenses were $7,213,000 compared to $6,074,000 in the same period of the prior year.The increase in general and administrative expenses was the result of office relocation costs during the quarter and an increase in aggregate salaries and employee benefits and recruiting fees related to hiring additional senior staff as we transition to a producing mining company. 2 Stock-based compensation expense during the quarter was $1,247,000 compared to $2,600,000 in the same quarter of the prior year.For the nine month period ended September 30, 2009, stock-based compensation expense was $4,770,000 compared to $7,436,000 in the same period of the prior year.Stock based compensation expense is recognized over the vesting period of the options granted.The decrease in total stock-based compensation from the prior year was due to fewer unvested stock options outstanding in the current period as compared to the same period of the prior year. Stock-based compensation assigned to mineral properties during the quarter was $91,000 compared to $41,000 in the same quarter of the prior year.For the nine month period ended September 30, 2009, stock-based compensation assigned to mineral properties was $130,000 compared to $29,000 in the same period of the prior year.The increase was related to new stock options granted to employees on the Pitarrilla and San Luis projects during the current year. Foreign exchange gain was $2,932,000 for the quarter compared to $1,591,000 in the same quarter of the prior year.For the nine month period ended September 30, 2009, foreign exchange gain was $4,598,000 compared to $3,300,000 in the same period of the prior year.A portion of our cash and cash equivalents, marketable securities, asset-backed commercial paper investments and convertible debenture receivable are denominated in Canadian dollars.Therefore, strengthening of the Canadian dollar in relation to the US dollar resulted in foreign exchange gains in each of the respective periods. Other income (expenses) Three Months Ended September 30 Nine Months Ended September 30 2009 2008 2009 2008 $(000 ) $(000 ) $(000 ) $(000 ) Investment income 233 978 814 2,565 Gain on sale of marketable securities 71 - 1,824 2,090 Gain on sale of mineral properties - 31,463 167 31,463 Gain (write-down) on other investments, net 136 - 388 (17,903 ) Financing fees - - - (3,773 ) Interest expense on convertible notes - (681 ) - (2,726 ) Gain on sale of silver bullion - - - 23,699 Write-down of mineral properties - - (377 ) - Unrealized gain (loss) on financial instruments held-for-trading 158 (888 ) 141 491 598 30,872 2,957 35,906 For the three month period ended September 30, 2009, investment income was $233,000 compared to $978,000 in the same period of the prior year.For the nine month period ended September 30, 2009, investment income was $814,000 compared to $2,565,000 in the same period of the prior year.The decrease in investment income was due to a combination of less funds being available for investment and lower yields realized on investments.As a result of significant volatility in the credit markets, we opted to mitigate credit risk by investing the majority of our cash and cash equivalents in US and Canadian government treasury bills.These treasuries are considered to be lower risk and, as a result, have lower yields. Gain on sale of marketable securities was $71,000 and $1,824,000 for the three and nine months ended September 30, 2009 compared to $nil and $2,090,000 for the respective periods in the prior year.During the nine month period ended September 30, 2009, we sold all of our investments in Minco Silver and Allied Nevada Gold resulting in the realized gains. In June 2009, we completed the sale of our remaining 25% interest in the San Juan property located in Durango State, Mexico to Orko Silver Corp. (“Orko”).Under the terms of the agreement, Orko paid us total consideration of $202,000, consisting of 306,000 shares of Orko.The sale resulted in a gain of $167,000. In July 2008, we completed the sale of the Shafter Silver Project in Presidio County, Texas, to Aurcana Corporation.The sale resulted in a gain on sale of mineral property of $31,463,000. 3 For the three months ended September 30, 2009, we recorded interest income on our restructured asset-backed commercial paper (“ABCP”) of $136,000 as a gain on other investments compared to $nil in the same quarter of the prior year.For the nine months ended September 30, 2009, we recorded a recovery of other investments of $388,000 compared to a write-down of $17,903,000 in the same period of the prior year.The recovery for the nine months ended September 30, 2009 is a result of retroactive interest payments received on our ABCP net of a write-down of our convertible debenture with Aurcana Corporation (“Aurcana”).During the nine month period ended September 30, 2009, we received retroactive interest payments on our ABCP investments totaling $2,254,000.These interest payments cover the period from August 2007 to the date of receipt of our restructured notes in January 2009.In the nine month period ended September 30, 2008, we recorded a write-down of $17,903,000 on our investment in ABCP to its estimated fair value. In July 2008, we initiated legal action against a Canadian chartered bank and DBRS by filing a writ and statement of claim in the Supreme Court of British Columbia to recover any losses that may occur with respect to the ultimate recovery of our ABCP investments.The legal action was discontinued during the third quarter. During the second quarter of 2009, we renegotiated the terms of the convertible debenture with Aurcana, resulting in a reduction in the coupon rate from 3% per year to 1.5% in the first year and an increase to 4% per year thereafter.As a result, a $2,002,000 write-down of our accrued interest and convertible debenture from Aurcana was recorded during the nine month period ended September 30, 2009 to reflect the fair value of the restructured debenture. In February 2008, we successfully completed a $138,000,000 convertible note financing.The convertible notes bear interest at a rate of 4.5% per year and may be redeemed by us on and after March5,2013.Financing fees of $3,773,000 expensed in the prior year relate to one-time financing expenses including underwriters’ commissions, legal fees and auditors’ fees associated with the financing. For the three month period ended September 30, 2009, interest and accretion expense related to the convertible notes was $3,273,000 compared to $3,027,000 for the three month period ended September 30, 2008. For the nine month period ended September 30, 2009, interest and accretion expense related to the convertible notes was $9,625,000 compared to $6,897,000 in the same period of the prior year.As a result, no interest was expensed to net loss in the current year.For the three and nine months ended September 30, 2008, $2,346,000 and $4,171,000 of interest and accretion expense were capitalized to construction in progress, resulting in $681,000 and $2,726,000 of interest and accretion expensed to net loss in the respective periods for 2008. In the current year, all interest and accretion expense incurred was capitalized to construction in progress. In March 2008, we sold our silver bullion for a gain of $23,699,000.No tax expense was recorded as we had sufficient tax pools to offset the taxable gain on the sale. During the first quarter, we allowed our mineral rights for the La Bandera project in
